Name: 79/696/EEC: Council Decision of 24 July 1979 on the conclusion of the Agreement between the European Economic Community and the Hellenic Republic on a concerted action project in the field of registration of congenital abnormalities (medical and public health research)
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-08-13

 Avis juridique important|31979D069679/696/EEC: Council Decision of 24 July 1979 on the conclusion of the Agreement between the European Economic Community and the Hellenic Republic on a concerted action project in the field of registration of congenital abnormalities (medical and public health research) Official Journal L 205 , 13/08/1979 P. 0027 Spanish special edition: Chapter 16 Volume 1 P. 0067 Portuguese special edition Chapter 16 Volume 1 P. 0067 ++++COUNCIL DECISION OF 24 JULY 1979 ON THE CONCLUSION OF THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE HELLENIC REPUBLIC ON A CONCERTED ACTION PROJECT IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ) ( 79/696/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 78/167/EEC OF 13 FEBRUARY 1978 ADOPTING A EUROPEAN ECONOMIC COMMUNITY CONCERTED ACTION PROJECT IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ) ( 1 ) , AND IN PARTICULAR ARTICLE 6 ( 1 ) THEREOF , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS , PURSUANT TO ARTICLE 6 ( 2 ) OF DECISION 78/167/EEC , THE COMMISSION HAS NEGOTIATED AN AGREEMENT WITH THE HELLENIC REPUBLIC WITH A VIEW TO EXTENDING THE COORDINATION WHICH IS THE SUBJECT OF THE ABOVEMENTIONED DECISION TO RESEARCH UNDERTAKEN IN THAT STATE , WHEREAS THAT AGREEMENT SHOULD BE APPROVED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE HELLENIC REPUBLIC ON A CONCERTED ACTION PROJECT IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ) IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ANNEXED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 24 JULY 1979 . FOR THE COUNCIL THE PRESIDENT M . O'KENNEDY ( 1 ) OJ NO L 52 , 23 . 2 . 1978 , P . 20 .